301 F.2d 548
Sally T. HUCKS, Appellant,v.UNITED STATES of America, Appellee.
No. 16471.
United States Court of Appeals District of Columbia Circuit.
Argued November 21, 1961.
Decided March 15, 1962.
Petition for Rehearing Before the Division Denied April 17, 1962.
Petition for Rehearing En Banc Denied En Banc April 17, 1962.

Mr. Charles E. Robbins, Washington, D. C., with whom Mr. Benedict F. Fitz-Gerald, Jr., Washington, D. C., was on the brief, for appellant.
Mr. Frank Q. Nebeker, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Nathan J. Paulson, Asst. U. S. Atty., and Robert A. Hickey, Atty., Dept. of Justice, were on the brief, for appellee. Mr. Abbott A. Leban, Asst. U. S. Atty., also entered an appearance for appellee.
Before EDGERTON, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This appeal is from conviction on an indictment which charged appellant and two others with various counts of perjury and conspiracy to obstruct justice, in connection with proceedings of a grand jury and of the Senate Select Committee on Improper Activities in the Labor and Management Field, commonly known as the "McClellan Committee." Appellant was given a concurrent sentence of twenty months to five years on each of the counts on which she was convicted. Count Eleven charged her in substance with endeavoring, in violation of 18 U.S.C. § 1503 (1958), to impede the administration of justice by influencing Freed, a witness before the grand jury. The conviction and sentence on this count are clearly valid. Under the doctrine of Hirabayashi v. United States, 320 U.S. 81, 63 S.Ct. 1375, 87 L.Ed. 1774 (1943), since the judgment is upheld on one count of the indictment, we need not reach the remaining assertions of error.


2
Affirmed.